United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, ELKINS POST
OFFICE, Elkins Park, PA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-1156
Issued: September 28, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On July 21, 2021 appellant filed an appeal from a May 3, 2019 merit decision of the Office
of Workers’ Compensation Programs (OWCP). 1 The Clerk of the Appellate Boards assigned
Docket No. 21-1156.
The Board has duly considered the matter and notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act. 2
For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s review
authority is limited to appeals which are filed within 180 days from the date of issuance of OWCP ’s
decision.3
The 180th day following the May 3, 2019 decision was October 30, 2019. As appellant did
not file an appeal with the Board until July 21, 2021, more than 180 days after the May 3, 2019
OWCP decision, the Board finds that the appeal docketed as No. 21-1156 is untimely filed. The
1

Appellant’s AB-1 form requests an appeal from a purported May 6, 2021 decision of OWCP. However, there is
no OWCP decision dated May 6, 2021. The last final adverse OWCP decision of record is dated May 3, 2019.
2

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a) (2009).

3

Id. at § 501.3(e).

Board is without jurisdiction to review the appeal. Appellant has not offered a reason to explain
the failure to timely file an appeal with supporting documentation sufficient to establish
compelling circumstances.
The Board’s decisions and orders are “final upon the expiration of 30 days from the date
of their issuance.”4
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-1156 is dismissed.
Issued: September 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

Id. at § 501.6(d).

2

